        Case 3:20-mj-01190-JRK Document 5 Filed 05/12/20 Page 1 of 1 PageID 25

                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-                                                            Case No. 3:20-mj-1190-JRK

TRAVIS RYAN PRITCHARD                              Defense Atty: Bryan E. DeMaggio, Esquire
                                                                AUSA: Kelly Karase, Esquire



JUDGE             James R. Klindt              DATE AND TIME         5/12/2020
                  U. S. Magistrate Judge                             2:38 p.m. – 2:50 p.m.
DEPUTY CLERK      Angela Loeschen              TAPE/REPORTER         Digital

INTERPRETER       None Present                 PRETRIAL/PROBATION    Kimberly Barrett



                                      CLERK’S MINUTES

PROCEEDINGS:                       INITIAL APPEARANCE

Attorney Bryan E. DeMaggio advised the Court he has been retained to represent Defendant.

Defendant arrested today by HSI and brought to court today.

Defendant advised of rights, charge, penalties, and special assessment.

Defendant advised of the right to a preliminary hearing.

Government’s oral motion for detention.

Government’s oral motion to continue the detention hearing, without objection from the
Defendant, is GRANTED.

Detention hearing set for Friday, May 15, 2020 at 11:00 a.m.

Order of Temporary Detention to enter.
